DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kojima (JP 2004231376).
With regard to claim 1, Kojima discloses a printing apparatus [Fig. 1], comprising:
a roll paper accommodating unit (1) [roll paper feed tray; Para. 0007] configured to accommodate roll paper (6) [Para. 0007];
a single sheet paper accommodating unit (2) [sheet paper feed tray; Para. 0007] configured to accommodate single sheet paper (15) [Para. 0007];
a printing unit (13) [photosensitive body drum; Para. 0007] configured to perform printing on the roll paper fed from the roll paper accommodating unit, and to perform printing on the single sheet paper fed from the single sheet paper accommodating unit; and
a main body frame (3) [apparatus main body; Para. 0007] that supports the single sheet paper accommodating unit and the roll paper accommodating unit, wherein
the roll paper accommodating unit and the single sheet paper accommodating unit are located in ranges overlapping, in a front-back direction of the printing apparatus, a range in which the printing unit is present, and are located downward of the printing unit in a vertical direction [Para. 0007; Fig. 1],
the roll paper accommodating unit and the single sheet paper accommodating unit are movable frontward of the printing apparatus [Para. 0008; Fig. 2].
With regard to claim 2, wherein the single sheet paper accommodating unit is located downward of the roll paper accommodating unit in the vertical direction.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Kojima (JP 2004231376) as applied to claim 1 above, and further in view of Takahashi (US 2019/0030925).
With regard to claim 3, Kojima’s printing apparatus discloses all the limitations of claim 1, and Kojima also discloses wherein a cutting unit (10) configured to cut the roll paper.
Kojima does not disclose a cutting waste accommodating unit configured to accommodate cutting waste generated by cutting by the cutting unit, wherein the cutting waste accommodating unit is not located on a movement path of the single sheet paper accommodating unit so that the single sheet paper accommodating unit is movable frontward of the printing apparatus with respect to the main body frame.
However, Takahashi teaches a cutting waste accommodating unit (103) [cutting waste collecting box; Para. 0038; Fig. 2] configured to configured to accommodate cutting waste [cut pieces; Para. 0037] generated by cutting by the cutting unit, wherein the cutting waste accommodating unit is not located on a movement path of the single sheet paper accommodating unit [positioned at top of the movement path; see Fig. 8].
It would have been obvious to one having ordinary skill in the art at the time the invention was made to combine a cutting waste accommodating unit as taught by Takahashi to the printing apparatus of Kojima and dispose it outside of the movement path of the single sheet paper accommodating unit in order that the cutting waste accommodating unit can be removed.

With regard to claim 4, Kojima’s printing apparatus discloses all the limitations of claim 1 and Kojima also discloses the roll paper accommodating unit is configured to be withdrawn frontward of the printing apparatus [Fig. 2] but does not disclose the frontward withdrawal of the roll paper accommodating unit with respect to the main body frame, is by removal, from the main body frame, of a cutting waste accommodating unit located on a movement path of the roll paper accommodating unit.
However, Takahashi teaches a cutting waste accommodating unit (103) [cutting waste collecting box; Para. 0038] located on a movement path of a roll paper accommodating unit (201) movable from the housing (101) to accommodate a roll paper accommodating unit to be withdrawn. [Para. 0041].
It would have been obvious to one having ordinary skill in the art at the time the invention was made to combine a movable cutting waste accommodating unit to the printing apparatus of Kojima in order to collect cutting waste without blocking the roll paper accommodating unit when withdrawn. 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kojima (JP 2004231376).
With regard to claim 5, Kojima’s printing apparatus discloses all the limitations of claim 1 but does not disclose wherein the single sheet paper accommodating unit is movable further frontward than a frontward movement range of the roll paper accommodating unit with respect to the main body frame.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to configure the single sheet paper accommodating unit to be movable further frontward than a frontward movement range of the roll paper accommodating unit with respect to the main body frame, since it has been held that where the general conditions of a claim are discloses in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACEY M MCMILLION whose telephone number is (571)270-5193. The examiner can normally be reached Monday-Friday 6AM-2:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRACEY M MCMILLION/Examiner, Art Unit 2853                                                                                                                                                                                                        
/ERICA S LIN/Primary Examiner, Art Unit 2853